[Cite as State v. Hinton, 2015-Ohio-4907.]


                   Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 102710



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     THOMAS HINTON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-14-587018-A and CR-14-587422-A

        BEFORE:           McCormack, J., Celebrezze, A.J., and Keough, J.

        RELEASED AND JOURNALIZED: November 25, 2015
ATTORNEY FOR APPELLANT

Christopher R. Fortunato
13363 Madison Ave.
Lakewood, OH 44107


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Shannon M. Musson
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

      {¶1} Defendant-appellant Thomas Hinton appeals from his guilty plea and

sentencing.   For the reasons that follow, we affirm.

                        Procedural History and Substantive Facts

      {¶2} In 2012, Hinton was convicted of attempted gross sexual imposition. He

was sentenced to 16 months in prison and was classified as a Tier II sex offender.

During this same time period, he acquired additional charges of driving under suspension,

for which he had an active warrant.

      {¶3} In January 2014, Hinton was released from prison.         While on postrelease

control, he was indicted for failure to provide notice of change of address, escape, and

corrupting another with drugs.

      {¶4} On January 22, 2015, Hinton pleaded guilty to an amended indictment on

the new charges as follows: (1) attempted failure to provide notice of change of address, a

felony of the fifth degree (Cuyahoga C.P. No. CR-14-587018); (2) escape, a felony of the

fifth degree (Cuyahoga C.P. No. CR-14-587422); and (3) contributing to the unruliness or

delinquency of a child, a misdemeanor of the first degree (Cuyahoga C.P. No.

CR-14-589045).

      {¶5} The court sentenced Hinton to time served on the misdemeanor charge of

contributing to the unruliness or delinquency of a child (No. CR-14-589045), and it

ordered Hinton’s driver’s license suspended.            On both the escape charge (No.
CR-14-587422) and the attempted failure to provide notice of a change of address (No.

CR-14-587018), the court sentenced Hinton to 12 months imprisonment, to be served

concurrently.     The court gave Hinton 169 days credit for time served and ordered three

years of postrelease control on each charge.

          {¶6} Thereafter, the court invoked R.C. 2929.141(A)(1) and terminated Hinton’s

postrelease control from January 2014.          It then imposed a mandatory consecutive

sentence of four years imprisonment, giving Hinton 169 days credit for time served.    The

aggregate sentence, therefore, was five years.

          {¶7} Hinton now appeals from his plea and his sentence, assigning the following

errors:

          I. The trial court erred when it sentenced the appellant to the maximum
          sentence in [Case No. 587018 and Case No. 587422] on two [fifth] degree
          felonies that were amenable to a community control sanction.

          II. The trial court erred when it invoked R.C. 2929.141 and imposed an

          additional four year sentence to be served consecutively to the one year

          sentence in Case No. 587422 denying the appellant his rights under Crim.R.

          11 and his due process rights under the Fourteenth Amendment to the

          United States Constitution and Art. I, Sec. 10 of the Ohio Constitution.

                                      Maximum Sentence

          {¶8} In his first assignment of error, Hinton contends that the trial court erred

when it sentenced him to the maximum sentence on the two felonies of the fifth degree —

escape and attempted failure to notify. In support of his argument, he claims that the
court did not make findings on how the offenses were the worst form of the offense or

that there was a likelihood of committing future crimes; the findings were not

incorporated into the sentencing entry; and the record “is not sufficiently clear” that a

maximum sentence was required.

       {¶9} The law no longer requires the trial court to make certain findings before

imposing a maximum sentence.         We therefore review Hinton’s felony maximum

sentence to determine whether it is contrary to law under R.C. 2953.08(A)(4). State v.

East, 8th Dist. Cuyahoga No. 102442, 2015-Ohio-4375; State v. Smith, 8th Dist.

Cuyahoga No. 100206, 2014-Ohio-1520, ¶ 13.

       {¶10} A sentence is contrary to law if (1) the sentence falls outside the statutory

range for the particular degree of offense, or (2) the trial court failed to consider the

purposes and principles of felony sentencing set forth in R.C. 2929.11 and the sentencing

factors set forth in R.C. 2929.12. Smith at ¶ 13-14, citing State v. Holmes, 8th Dist.

Cuyahoga No. 99783, 2014-Ohio-603, ¶ 10, and State v. Hodges, 8th Dist. Cuyahoga No.

99511, 2013-Ohio-5025, ¶ 7. Courts have “full discretion” to impose a sentence within

the applicable statutory range.     State v. Collier, 8th Dist. Cuyahoga No. 95572,

2011-Ohio-2791, ¶ 15, citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845

N.E.2d 470, paragraph seven of the syllabus.    Therefore, a sentence imposed within the

statutory range, after considering the sentencing factors, is “presumptively valid.”

Collier at ¶ 15.
       {¶11} This court has held that a trial court “fulfills its duty under the statutes by

indicating that it has considered the relevant sentencing factors.” Smith at ¶ 14, citing

State v. Saunders, 8th Dist. Cuyahoga No. 98379, 2013-Ohio-490, ¶ 4. The trial court

“need not go through each factor on the record — it is sufficient that the court

acknowledges that it has complied with its statutory duty to consider the factors without

further elaboration.”    Id., citing State v. Pickens, 8th Dist. Cuyahoga No. 89658,

2008-Ohio-1407, ¶ 6. In fact, consideration of the appropriate factors set forth in R.C.

2929.11 and 2929.12 can be presumed unless the defendant affirmatively shows to the

contrary. State v. Jones, 8th Dist. Cuyahoga No. 99759, 2014-Ohio-29, ¶ 13; State v.

Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112, ¶ 7 (Where a criminal sentence

is within the statutory limits, an appellate court should accord the trial court the

presumption that it considered the statutory mitigating criteria in the absence of an

affirmative showing that it failed to do so.).

       {¶12} Here, Hinton’s sentence was within the statutory range for his fifth-degree

felony charges. See R.C. 2929.14(A)(5) (the prison term for felonies of the fifth degree

is 6 to 12 months).

       {¶13} Moreover, our review of the record indicates that the trial court considered

R.C. 2929.11 and 2929.12.        The trial court reviewed the presentence investigation

report, heard statements from Hinton, his counsel, and the prosecutor, and noted that the

purposes and principles of felony sentencing are to protect the public and punish the

offender.   The court then proceeded to review Hinton’s extensive criminal record that
began in 1993, when Hinton was a juvenile, and continued to the present day.               His

record includes charges of receiving stolen property, vandalism, possession of criminal

tools, drug possession, drug trafficking, rioting, driving under suspension, numerous

traffic violations, failing to report, open container, drug abuse, theft, probation violations,

unauthorized use of a motor vehicle, and attempted gross sexual imposition.

       {¶14} Thereafter, the court reviewed the statement from Hinton’s parole officer,

who stated that Hinton “has adjusted very poorly to supervision * * * has had issues

staying in compliance, substance abuse issues, and stopped reporting.”            The parole

officer also stated that while Hinton was in prison, he violated the prison rules “on more

than ten occasions,” and he brought illegal drugs into a treatment facility.   The trial court

then noted Hinton’s current reporting requirements and his failure to abide by them,

stating that Hinton had not resided at his registered address since March 2014.

       {¶15} Before imposing sentence, the court stated as follows:

       Once again, the purposes and principles of felony sentencing are to protect
       the public and punish the offender. In looking at the recidivism and
       seriousness factors, clearly, we have an individual here with an extensive
       criminal history, with prior incarcerations, has clearly not benefitted from
       services offered, either rehabilitation services or imprisonment.

       Clearly, the recidivism factors outweigh the — more likely outweigh [the]
       less likely and the more serious outweigh the less serious, so I believe that a
       prison sentence in this matter is appropriate.
       {¶16} Furthermore, the sentencing entry states that the court considered “all

required factors of the law” and it found that “prison is consistent with the purpose of

R.C. 2929.11.”
       {¶17} Accordingly, because the sentences for both felony charges were within the

permissible statutory range and the trial court considered the required factors of law,

Hinton’s maximum sentence is not contrary to law.

       {¶18} Hinton’s first assignment of error is overruled.

                                         The Plea

       {¶19} In his second assignment of error, Hinton contends that his plea was not

made knowingly, intelligently, and voluntarily because he was not informed that the court

could impose an additional sentence for the violation of postrelease control under R.C.

2929.141.

       {¶20} An appellate court reviews de novo whether the trial court accepted a plea in

compliance with Crim.R. 11(C).       State v. Schmick, 8th Dist. Cuyahoga No. 95210,

2011-Ohio-2263, ¶ 6.    “We are required to review the totality of the circumstances and

determine whether the plea hearing was in compliance with Crim.R. 11(C).” Id.

       Crim.R. 11(C) governs the process by which a trial court must inform a
       defendant of certain constitutional and nonconstitutional rights before
       accepting a felony plea of guilty or no contest. The underlying purpose of
       Crim.R. 11(C) is to convey certain information to a defendant so that he can
       make a voluntary and intelligent decision regarding whether to plead guilty.

(Citation omitted.) Id. at ¶ 5.

       {¶21} Under Crim.R. 11(C), prior to accepting a guilty plea in a felony case, the

trial court must conduct an oral dialogue with the defendant to ensure that the plea is

voluntary, that the defendant understands the nature of the charges and the maximum

penalty involved, and that the defendant understands the constitutional right he or she
waives by pleading guilty, including the rights to jury trial, to confront witnesses against

him or her, to have compulsory process for obtaining witnesses in the defendant’s favor,

and to require the state to prove the defendant’s guilt beyond a reasonable doubt at a trial

at which the defendant cannot be compelled to testify against himself or herself. See,

e.g., State v. Hussing, 8th Dist. Cuyahoga No. 97972, 2012-Ohio-4938, ¶ 18.

       {¶22} Strict compliance is required if the appellant raises a violation of a

constitutional right delineated in Crim.R. 11(C)(2)(c). When the trial court fails to

explain the constitutional rights set forth in Crim.R. 11(C)(2)(c), it is presumed the plea

was entered involuntarily and unknowingly and therefore invalid.       State v. Clark, 119

Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31.

       {¶23} When the appellant raises a violation of a nonconstitutional right found in

Crim.R. 11(C)(2)(a) and (b), however, we look for substantial compliance. State v.

Joachim, 8th Dist. Cuyahoga No. 90616, 2008-Ohio-4876.            “Under this standard, a

slight deviation from the text of the rule is permissible; so long as the totality of the

circumstances indicates that ‘the defendant subjectively understands the implications of

his plea and the rights he is waiving,’ the plea may be upheld.” Clark at ¶ 31, quoting

State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

       {¶24} When the trial court does not substantially comply with Crim.R. 11 with

regard to a nonconstitutional right, reviewing courts must determine whether the trial

court partially complied or completely failed to comply with the rule.     If the trial court

partially complied, the plea may be vacated only if the defendant demonstrates a
prejudicial effect. Clark at ¶ 32.    Prejudice in this context requires that the defendant

demonstrate that but for the error, there is a reasonable probability that he or she would

not have pleaded guilty.    State v. Simmons, 8th Dist. Cuyahoga Nos. 99513 and 100552,

2013-Ohio-5026, ¶ 5.

       {¶25} Crim.R. 11(C)(2)(a) and (b), which outline the nonconstitutional

notifications, state:

              In felony cases the court may refuse to accept a plea of guilty or a
       plea of no contest, and shall not accept such plea without first addressing
       the defendant personally and doing all of the following:

       (a) Determining that the defendant is making the plea voluntarily, with
       understanding of the nature of the charge and of the maximum penalty
       involved, and, if applicable, that the defendant is not eligible for probation *
       * *.

       (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty or no contest, and that the court,

       upon acceptance of the plea, may proceed with judgment and sentence.

       {¶26} In this case, Hinton claims that the court’s imposition of an additional four

years imprisonment pursuant to R.C. 2929.141 violates Crim.R. 11(C)(2)(a) in that the

court failed to provide notice of the possibility of an additional sentence for the

commission of a new felony while on postrelease control.

       {¶27} R.C. 2929.141 provides that a trial court may terminate postrelease control

and impose a prison term:

              (A) Upon the conviction of or plea of guilty to a felony by a person
       on post-release control at the time of the commission of the felony, the
       court may terminate the term of post-release control, and the court may do
      either of the following regardless of whether the sentencing court or another
      court of this state imposed the original prison term for which the person is
      on post-release control:

      (1) In addition to any prison term for the new felony, impose a prison term

      for the post-release control violation. The maximum prison term for the

      violation shall be the greater of twelve months or the period of post-release

      control for the earlier felony minus any time the person has spent under

      post-release control for the earlier felony.    In all cases, any prison term

      imposed for the violation shall be reduced by any prison term that is

      administratively imposed by the parole board as a post-release control

      sanction.    A prison term imposed for the violation shall be served

      consecutively to any prison term imposed for the new felony.             The

      imposition of a prison term for the post-release control violation shall

      terminate the period of post-release control for the earlier felony.

      {¶28} This court has previously held that there is no requirement for the trial court

to inform a defendant of the court’s authority under R.C. 2929.141 at a sentencing that

included the imposition of postrelease control.       State v. Bybee, 2015-Ohio-878, 28

N.E.3d 149, ¶ 11-12 (8th Dist.) (stating that neither R.C. 2929.141 nor 2929.19(B)(2)(e)

mandates the trial court notify a defendant of all possible consequences of his or her

commission of a felony while on postrelease control).

      {¶29} We have also held that a trial court is not required to inform a defendant, at

the time of a guilty plea, of the possibility of a prison term for the commission of a new
felony while on postrelease control. State v. Turner, 8th Dist. Cuyahoga No. 101578,

2015-Ohio-1148, ¶ 7 (reasoning that courts have discretion to impose a prison term under

R.C. 2929.141 for a new felony violation and the General Assembly did not make R.C.

2929.141 a notification requirement like other postrelease control statutes), citing State v.

Shaffer, 8th Dist. Cuyahoga Nos. 95273 and 95274, 2011-Ohio-844, ¶ 12. Therefore, a

trial court is not obligated to provide such notice to a defendant at the time of his guilty

plea in order to substantially comply with Crim.R. 11(C)(2)(a). Id.

       {¶30} Finally, this court recently determined that the Crim.R. 11(C)(2)(a)

obligation of the trial court to inform a defendant of the maximum penalty involved on

each charge does not mandate that the trial court advise the defendant of the court’s

authority under R.C. 2929.141 to terminate postrelease control and impose a prison term.

State v. Dotson, 8th Dist. Cuyahoga No. 101911, 2015-Ohio-2392, ¶ 12.                   The

requirement of informing the defendant of the “maximum penalty” applies only to the

maximum penalty for the crime for which the plea is offered and does not apply

“‘cumulatively to the total of all sentences received for all charges which a criminal

defendant may answer in a single proceeding.’” Id., quoting State v. Johnson, 40 Ohio

St.3d 130, 133, 532 N.E.2d 1295 (1988).

       {¶31} Here, the record demonstrates that Hinton was not advised in court that the

trial court could invoke its authority under R.C. 2929.141 to terminate his postrelease

control and impose an additional four years in prison.          However, in light of the

foregoing, we find that the trial court had no statutory obligation to do so. Even so,
Hinton fails to demonstrate how the court’s failure to advise him of the court’s authority

under R.C. 2929.141 has prejudiced him. He provides no evidence that but for the

court’s nonadvisement, he would not have entered a guilty plea.              Dotson at ¶ 16.

Therefore, Hinton’s claim that his plea was not knowingly, intelligently, and voluntarily

made is without merit.

      {¶32} Hinton’s second assignment of error is overruled.

      {¶33} Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
TIM McCORMACK, JUDGE

FRANK D. CELEBREZZE, JR., A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR